                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                        Case No. 5:18-cv-00280-M

        ECONOMY PREFERRED INSURANCE                     )
        COMPANY,                                        )
                                                        )
                                        Plaintiff,      )
                                                        )                         ORDER
        V.                                              )
                                                        )
        GEICO INDEMNITY COMP ANY and                    )
        DAVID JOSEPH DENICOLAIS,                        )
                                                        )
                                        Defendants. )

             This matter comes before the court on: (1) Plaintiff Economy Preferred Insurance Company's

Federal Rule of Civil Procedure 54 ("Rule 54") motion seeking reconsideration of the court's April 9, 2020

order on the parties' competing motions for summary judgment (the "Order") [DE-45], filed June 2, 2020

[DE-48]; and (2) Defendant GEICO Indemnity Company's ("GEICO") Rule 54 motion seeking

reconsideration of the Order, filed June 3, 2020 [DE-50], which is essentially duplicative of Plaintiffs

motion. 1 Plaintiff and GEICO ask the court to revise the Order to grant summary judgment in their favor,

and Plaintiff requests in the alternative that the court "issue a lesser sanction that adequately accounts for

prejudice to Plaintiff." [DE-49 at 11; DE-51] For the reasons that follow, Plaintiff and GEICO's motions

are DENIED.


    1
      As mentioned in the Order [DE-45 at 2 n.l] , GEICO is named as a defendant in Plaintiff's amended
    complaint, but those two parties made overlapping arguments within their respective motions seeking
    summary judgment because both parties seek declaratory judgments that Defendant David Joseph
    Denicolais cannot recover under the terms of the insurance policies the two had in place with Denicolais.
    [compare DE-25 , with DE-28] Plaintiff argues that it is entitled to summary judgment on its claim against
    Denicolais brought within the amended complaint [DE-5], and GEICO argues that it is entitled to summary
    judgment on its cross-claim brought against Denicolais within its answer to the amended complaint [DE-
    12].
                                                        1



                   Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 1 of 8
       The relevant background facts are set forth in full within the Order [DE-45], and the court will not

repeat them here.

       Rule 54(b) provides that "any order ... that adjudicates fewer than all the claims ... may be revised

at any time before the entry of a judgment adjudicating all the claims and all the parties' rights and

liabilities." Fed. R. Civ. P. 54(b). Because the Order adjudicated fewer than all the claims pending in the

case, and no final judgment has been entered, the Order is interlocutory and may be revised by the court

pursuant to Rule 54(b) at this time. Am. Canoe Ass 'n v. Murphy Farms, Inc., 326 F.3d 505, 514--15 (4th

Cir. 2003) ("a district court retains the power to reconsider and modify its interlocutory judgments,

including partial summary judgments, at any time prior to final judgment when such is warranted").

       The Fourth Circuit has said that Rule 54(b) motions for reconsideration may be granted where the

movant shows that there has been: "(1) a subsequent trial producing substantially different evidence; (2) a

change in applicable law; or (3) clear error causing manifest injustice." Carlson v. Bos. Sci. Corp. , 856

F.3d 320, 325 (4th Cir. 2017) (internal quotation marks, brackets, and citations omitted). "Like Rule 59(e)

motions, Rule 54(b) motions should not be used to rehash arguments the court has already considered or to

raise new arguments or evidence that could have been raised previously." United States v. Lovely, 420 F.

Supp. 3d 398, 403 (M.D.N.C. 2019) (internal quotation marks and citations omitted). The decision of

whether to grant or deny a Rule 54(b) motion is committed to the district court's discretion. Carlson, 856

F.3d at 325.

       Because (1) .there has been no trial in this case and (2) neither Plaintiff nor GEICO direct the court' s

attention to any change in the applicable law, the court construes Plaintiff and GEICO as taking the positions

that the court made clear errors causing manifest injustice within the Order.

       Plaintiff raises three arguments in support of its motion seeking reconsideration: (1) North Carolina

law requires a N.C. Gen. Stat.§ 20-279.21(b)(3)(b) claimant to prove physical contact with another vehicle
                                                       2




               Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 2 of 8
with physical evidence of the contact, and Denicolais has not forecast physical evidence of contact;

(2) Plaintiff was prejudiced by Denicolais's failure to provide Plaintiff with timely notice of the accident;

and (3) Plaintiff was prejudiced by the inability to conduct a forensic inspection ofDenicolais's motorcycle,

and that GEICO also did not conduct such an inspection. [DE-48] GEICO joins in the first argument only.

[DE-50]

       Plaintiff and GEICO's first argument attempts to relitigate the same argument made within Plaintiff

and GEICO's summary-judgment papers, which the court rejected within the Order. See Lovely, 420 F.

Supp. 3d at 403 ("Rule 54(b) motions should not be used to rehash arguments the court has already

considered"). Because neither Plaintiff nor GEICO have persuaded the court that its conclusion was clearly

erroneous, e.g., by citing to authority wherein a court applying North Carolina law has held that physical

contact must be proven by a particular type of evidence, the court again rejects this argument.

       Plaintiffs second argument that Denicolais failed to "give notice" to Plaintiff "within a reasonable

time" as required by N.C. Gen. Stat. § 20-279.2l(b)(3)(b)-to the extent it is distinct from Plaintiffs

spoliation-of-evidence argument discussed below-is a new argument improperly raised for the first time

by Rule 54(b) motion. Id. ("Rule 54(b) motions should not be used ... to raise new arguments or evidence

that could have been raised previously"). Indeed, neither of Plaintiffs summary-judgment briefs mentions

the word "notice" or the phrase "reasonable time[.] " [DE-28; DE-33] The court therefore rejects Plaintiffs

second argument as well.

       Plaintiffs third argument is an attack on the court's reasoning for rejecting Plaintiffs spoliation-of-

evidence argument. Plaintiff argues that the court clearly erred by concluding that Plaintiff was not denied

the ability to adequately represent itself because it was unable to inspect Denicolais's motorcycle, which

conclusion the court based in part upon the fact that GEICO was able to inspect the motorcycle but brought

no evidence resulting from its inspection to the court's attention in support of its own no-physical-contact
                                                      3



              Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 3 of 8
argument. [DE-45 at 15-16] Plaintiff argues in its Rule 54(b) papers that GEICO's inspection did "not

satisfy Plaintiffs need to perform its own forensic examination" of the motorcycle [DE-49 at 8], and

attaches affidavits of: (1) GEICO' s inspector, a claims adjuster without experience in forensic investigation,

who state.s that he did not look for evidence of contact and only took photographs of the motorcycle [DE-

49-1 ]; and (2) a forensic investigator who opined that the inspector' s "photographs are inadequate to answer

the question of whether contact occurred between the front tire of the motorcycle and another vehicle" [DE-

49-2]. Plaintiff thus attacks the court's reasoning because (1) it is a different party than GEICO and (2) the

inspection GEICO conducted was purportedly insufficient to discover the evidence Plaintiff might have

discovered.

        Plaintiff is correct that one party's ability to represent itself cannot be said to substitute for another

party's ability to represent itself, even where, as here, those parties' interests are aligned and their arguments

overlap. But the court never ruled that GEICO ' s inspection was a substitute for Plaintiffs ability to defend

against Denicolais's insurance claim. The court ruled that Plaintiffs inability to inspect Denicolais's

motorcycle did not entitle Plaintiff to summary judgment on its declaratory-judgment claim against him.

        In its summary-judgment motion, Plaintiff sought summary judgment as a sanction for spoliation of

evidence [DE-28 at 11-13], citing to Fourth Circuit precedent setting forth that even where, as here, there

is no evidence of bad faith on the part of the allegedly-spoiling party, "dismissal may be necessary if the

prejudice to the defendant is extraordinary, denying it the ability to adequately defend its case." Silvestri

v. GMC, 271 F .3d 583 , 593 (4th Cir. 2001 ). Accordingly, the question before the court was whether Plaintiff

had shown that it had been extraordinarily prejudiced by the inability to inspect Denicolais's motorcycle,

i.e., that Plaintiffs inability to inspect denied it the ability to adequately defend against Denicolais's




                                                        4




               Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 4 of 8
insurance claim, such that summary judgment (and thus effective "dismissal" of Denicolais's insurance

claim) was proper. 2

        In the Order, the court cited GEICO's failure to come forward with any evidence resulting from its

own inspection as support for its conclusion that Plaintiffs inability to inspect Denicolais's motorcycle was

not a denial of Plaintiffs ability to adequately represent itself within the meaning of Silvestri. [DE-45 at

15-16] GEICO is another sophisticated automobile-insurance provider with an automobile-insurance

policy with Denicolais that potentially covered Denicolais's bodily injuries, and GEICO therefore had an

identical interest in ensuring that Denicolais's insurance claim was not fraudulent. The fact that GEICO

sent an agent to inspect the motorcycle-even in the manner Plaintiff suggests was insufficient-

demonstrates that GEICO took steps to ascertain whether there was any physical evidence that might

provide a defense against Denicolais' s claim.        GEICO did not bring any evidence discovered at that

inspection to the court's attention in support of its no-physical-contact argument within its own motion for

summary judgment against Denicolais, which it ostensibly would have done had it learned of any evidence

to bring forward. While not dispositive, this fact renders less compelling Plaintiffs argument that an

inspection was so important that its inability to conduct one "den[ied] [Plaintiff] the ability to adequately

defend" against Denicolais's insurance claim. Silvestri, 271 F.3d at 593.

        That leaves the newly-raised evidence regarding the scope of GEICO' s inspection, and Plaintiffs

newly-made argument that GEICO ' s inspection was insufficient to discover the type of evidence Plaintiff



    2
      The court notes that Plaintiff is not "defend[ing]" against, or seeking "dismissal" of, any legal claim in
    Plaintiffs declaratory-judgment lawsuit (or its motion for summary judgment thereupon), and Plaintiff has
    not directed the court's attention to any case in which Silvestri was invoked by a court granting summary
    judgment to a plaintiff. But because doing so does not change the outcome, the court will assume for
    purposes of its analysis that Silvestri is applicable in this context, without so holding.




                                                         5



               Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 5 of 8
might have discovered. 3 Plaintiff has never articulated exactly what evidence it believes its own inspection

might have discovered.         But both in considering Plaintiffs motion for summary judgment, and in

considering the instant motion, the court carefully considered what evidence further inspection might have

produced. And now, as then, the court concludes that the inability to discover and present such evidence is

insufficient to cause Plaintiff extraordinary prejudice at this stage of the lawsuit.

        Denicolais has claimed that the physical contact with the alleged phantom hit-and-run vehicle that

he felt was with his motorcycle's front tire [DE-21         ,r   1], so Plaintiff would be inspecting that tire for

evidence that physical contact had not occurred. As a practical matter, in the context of a purported contact

between a tire and a vehicle, the only physical evidence of a lack of contact would be a lack of evidence

that there was contact: i.e., a tire lacking any evidence that contact had occurred. And even had Plaintiff

(1) conducted the forensic inspection of the motorcycle that Plaintiff contends was indispensable and

(2) found no evidence of physical contact on the tire, such a lack of evidence would not be evidence that

contact had not taken place sufficiently convincing to get Plaintiff to summary judgment. See De Leon v.

Holder, 761 F.3d 336, 345 (4th Cir. 2014) (Duncan, J., dissenting) ("The absence of evidence is not

evidence of absence."); Fed. R. Civ. P. 56(a) (burden on movant to "show[] that there is no genuine dispute

as to any material fact and [that] the movant is entitled to judgment as a matter of law"). Moreover,

Denicolais forecast his accident-reconstruction expert's opinion that any physical contact with the alleged

hit-and-run vehicle "would likely not leave physical evidence on the front tire of the motorcycle." [DE-35

at 7; DE-21-5   ,r 4(d)]   Thus, even if the evidence that Plaintiff is unable to discover because it was unable

to inspect Denicolais's motorcycle had been forecast- likely, in the form of the inspector's testimony that



    3
      Because it does not change the outcome, the court will disregard the fact that this evidence and Plaintiffs
    argument are raised for the first time in Plaintiffs Rule 54(b) motion. See Lovely, 420 F. Supp. 3d at 403
    ("Rule 54(b) motions should not be used . . . to raise new arguments or evidence that could have been raised
    previously").
                                                           6




                Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 6 of 8
the front tire showed no evidence that physical contact had occurred- it would be insufficient to justify

summary judgment, both as a matter of practical reality on the facts of this case and because Denicolais has

forecast evidence that demonstrates a genuine dispute as to the import of the evidence that would require

trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (a genuine dispute about a material

fact precluding summary judgment exists if the "evidence is such that a reasonable jury could return a

verdict for the nonmoving party"). For multiple reasons beyond GEICO ' s failure to forecast evidence from

its inspection, then, the court concludes that: (I) any prejudice to Plaintiff resulting from its inability to

inspect Denicolais's motorcycle was not extraordinary within the meaning of Silvestri; (2) granting Plaintiff

summary judgment would therefore be an excessive sanction on the facts presented, see Silvestri, 271 F.3d

at 593 ("dismissal is severe and constitutes the ultimate sanction for spoliation"); and (3) Plaintiffs

argument that the Order contains a clear error causing manifest injustice must be rejected.

       Finally, the court notes that it appears that Denicolais has effectively conceded that no physical

evidence exists that demonstrates that physical contact occurred. [DE-53 at 4] The court's conclusion that

Plaintiff is not entitled to summary judgment on spoliation-of-evidence grounds should not be construed as

a ruling that the court is unwilling to entertain motions to otherwise sanction Denicolais in the future, should

Plaintiff make a request for an appropriate sanction at the appropriate time. Because Plaintiff has not

specified any other sanction sought beyond the "ultimate sanction for spoliation[,]" Silvestri, 271 F.3d at

593 , which the court concludes would be excessive, the court denies Plaintiffs request for alternative

sanctions at this time.




                                                       7



               Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 7 of 8
For the reasons stated above, Plaintiff and GEICO 's motions are DENIED.



                             ~
SO ORDERED this the     IO      th day of ~       ' 2020.



                                      ?kJ C fV/'f=W" r
                                        RICHARD E. MYERS II
                                        UNITED STATES DISTRICT JUDGE




                                              8




      Case 5:18-cv-00280-M Document 57 Filed 07/10/20 Page 8 of 8
